Order unanimously affirmed with costs. Memorandum: Defendant husband argues on appeal that Supreme Court, in making a temporary award of a credit card allowance of $4,000 per month, has, in effect, awarded plaintiff additional maintenance pendente lite. Plaintiff wife concedes that the court has effectively awarded her additional temporary maintenance, but argues that if defendant feels aggrieved by this temporary award, his remedy is to seek a speedy trial rather than to appeal the temporary order. We agree. This court has held that the remedy for any claimed inequity in an award of temporary maintenance is a speedy trial, not an appeal (Clancy v Clancy, 122 AD2d 563; Williams v Williams, 105 AD2d 1160; Cloutier v Cloutier, 94 AD2d 974; Sterlace v Sterlace, 63 AD2d 450; Kunerth v Kunerth, 58 AD2d 1010; Vesper v Vesper, 46 AD2d 729). (Appeal from order of Supreme Court, Erie County, Manz, J.—divorce.) Present—Callahan, J. P., Green, Balio, and Davis, JJ.